IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY HANNER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2410

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 24, 2017.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Timothy Hanner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant filed a rule 3.850 motion for postconviction relief raising six

claims—five claims of ineffective assistance of counsel and one claim of

cumulative error. The postconviction court held an evidentiary hearing on all of

the claims in the motion and thereafter issued an order ruling on only three of the
six claims. 1 Appellant filed a motion for rehearing in which he argued, among

other things, that the court was required to rule on all of the claims. The court

summarily denied the motion for rehearing.

      On appeal, Appellant argues that the postconviction court erred by failing to

address all of the claims in his motion. See Fla. R. Crim. P. 3.850(f)(8)(C) (“The

order issued after the evidentiary hearing shall resolve all the claims in the motion .

. . .”). However, as the State argues, we do not have jurisdiction to review the

order because it is not an appealable final order. See Lake v. State, 53 So. 3d
1125, 1126 (Fla. 1st DCA 2011) (“It is well-settled that an order disposing of

some, but not all of the claims in a motion for postconviction relief is not an

appealable final order.”); Fla. R. Crim. P. 3.850(f)(4) (“An order that does not

resolve all the claims is a nonfinal, nonappealable order . . . .”). Accordingly, we

dismiss this appeal without prejudice to Appellant filing an appeal of the final

order disposing of the remaining claims in his rule 3.850 motion.

      DISMISSED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.



1
  The order grouped together and ruled on the claims designated in the motion as
Grounds One, Two, and Three, but it did not address the claims designated as
Grounds Four, Five, and Six. This oversight is likely due to the fact that the post-
hearing memorandum filed by Appellant focused only on the first three grounds,
but the memorandum also stated that Appellant was not abandoning the other
grounds raised in the motion and addressed at the evidentiary hearing.
                                        2